                                                                           FILED
                 IN THE UNITED STATES DISTRICT COURT                        DEC 03 2019
                     FOR THE DISTRICT OF MONTANA
                                                                           Clerk, U.S Co
                          MISSOULA DIVISION                                District Of Mont~~s
                                                                           Missoula Division a



 ALLIANCE FOR THE WILD                              CV 18-67-M-DWM
 ROCKIES,

             Plaintiff,
                                                          ORDER
       vs.

CHERYL PROBERT, Kootenai
National Forest Supervisor, et al.,

             Defendants.


      Defendants having filed their Notice of Appeal, (Doc. 55),

      IT IS ORDERED that Plaintiffs motion for attorneys' fees, (Doc. 50), and

application for costs, (Doc. 52) are DENIED subject to renewal no later than thirty

(30) days after all appellate proceedings have been completed.

      Dated this _ £~       of December, 2019.
